     Case 1:18-cr-10399-DPW Document 52 Filed 06/17/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT

                                             DISTRICT OF MASSACHUSETTS
                                             DKT NO. 1:18-mj-07179-JCB

********************************
UNITED STATES OF AMERICA

                   v.

BRIAN WALSHE
********************************
                      MOTION OF DEFENDANT FOR
                     LETTERS AND PRESS RELEASES
                      CONCERNING BRIAN WALSHE

Now comes the defendant, Brian Walshe, and moves that this Court
order the Government to furnish the defendant with copies of all
correspondence received by the Government involving the investigation
and arrest of Brian Walshe which were written to the government,
or its agents, regarding Brian Walshe whether or not the government
actually used information contained therein as part of its
investigation, as well as any press releases regarding this case which were released by the
Government regarding this matter.

Respectfully submitted,

Brian Walshe

By his attorney,


Samuel B. Goldberg
BBO #549248
68 Howard Street Ext.
Salem, MA 01970
Dated: October 24, 2018

                              CERTIFICATE OF SERVICE

I, Samuel B. Goldberg, hereby certify that on June17, 2019, I served a true copy of the
foregoing document on upon all parties, by electronically filing to all ECF registered
parties.


/s/ Samuel B. Goldberg
Case 1:18-cr-10399-DPW Document 52 Filed 06/17/19 Page 2 of 2
